  Case
  Case20-03404
       20-03404 Document
                Document13-22
                         1-22 Filed
                              FiledininTXSB
                                       TXSBon
                                            on08/28/20
                                               08/31/20 Page
                                                        Page11of
                                                               of13
                                                                  13




                  Exhibit 22
August 23, 2020 letter to W&T Offshore
  re Improper access to confidential
             information
             Case
             Case20-03404
                  20-03404 Document
                           Document13-22
                                    1-22 Filed
                                         FiledininTXSB
                                                  TXSBon
                                                       on08/28/20
                                                          08/31/20 Page
                                                                   Page22of
                                                                          of13
                                                                             13

                                             Susman Godfrey l.l.p.
                                              a registered limited liability partnership
                                                              SUITE 5100
                                                         1000 LOUISIANA STREET
                                                  HOUSTON, TEXAS 77002-5096
                                                             (713) 651-9366
                                                           FAX (713) 654-6666
                                                          www.susmangodfrey.com
                                                             __________
            Suite 1400                                        Suite 3800                                      32nd Floor
     1900 Avenue of the Stars                             1201 Third Avenue                          1301 Avenue of the Americas
Los Angeles, California 90067-6029                 Seattle, Washington 98101-3000                  New York, New York 10019-6023
         (310) 789-3100                                     (206) 516-3880                                (212) 336-8330
             __________                                        __________                                     __________

                                Geoffrey L. Harrison
                                                                                               E-Mail GHARRISON@susmangodfrey.com
                            Direct Dial (713) 653-7807




               August 23, 2020

               Via email peisenberg@lockelord.com
               W&T Offshore, Inc.
               c/o Philip Eisenberg
               Locke Lord, LLP
               600 Travis, Suite 2800
               Houston, TX 77002

               Re:       W&T Off h e, I c. Im                  e Acce             A e a E e g , LP C    fide ial
                         Information

               Dear Phil:

               Arena Energy, LP and 31 Group, LLC are parties to a May 22, 2020 Confidentiality
               Agreement. Arena and 31 Group entered into this Confidentiality Agreement
               before Arena provided 31 G          acce     A e a c fide ial da a    ma a
               of a potential sales process. I represent Arena.

               Arena has learned that 31 Group improperly provided W&T i h acce           Ae a
               confidential information that 31 Group obtained by signing the Confidentiality
               Agreement, and did so without requiring W&T to sign a joinder to that
               Confidentiality Agreement. 31 Group violated the Confidentiality Agreement, and
               did so after W&T itself refused to sign a confidentiality agreement with Arena
               substantially identical to the agreements signed by plan sponsor San Juan Offshore,
               LLC and the 19 other potential bidders who legi ima el gai ed acce         Ae a
               confidential information. In addition to not signing such a confidentiality
               agreement, W&T admitted in a July 31 email that it also did not sign a joinder to
               31 G        C fide iali Ag eeme . W&T stated in a May 28 email ha i              ill
                    ig a NDA ha e ic i abili                    e gage i h A e a c edi           a
               standard restriction to which San Juan and the 19 other potential bidders agreed.
               Arena chose to protect the integrity and fairness of the process rather than grant
               W&T a special exception and confer on W&T rights not granted to the other
               potential bidders.




                                                                                                                     001
Case
Case20-03404
     20-03404 Document
              Document13-22
                       1-22 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page33of
                                                             of13
                                                                13

 W&T Offshore, Inc.
 c/o Philip Eisenberg
 August 23, 2020
 Page 2



 W&T a ea k         i gl    ha e e c aged a d a ici a ed i 31 G             b each
 a d      ha e c m mi ed a d i e fe ed i h A e a                igh       de he
 Confidentiality Agreement. It appears that 31 Group also knowingly may have
 violated Confidentiality Agreement § 7 by entering directly or indirectly into an
 agreement or understanding with W&T. W&T i       e f A e a di ec c m e i         ,
 and W&T knows it improperly obtained access to A e a c fide ial i f ma i .

 W&T has had multiple opportunities and still has an opportunity legitimately
    acce A e a confidential information (and to submit an unsolicited proposed
 bid) by signing a confidentiality agreement that is substantially identical to the one
 that San Juan and the 19 other potential bidders signed.

 Arena requests that, by 12 noon ct on Monday August 24, W&T certify in writing
 to Arena that:

    1. W&T has sent to Arena or destroyed i c ie f all f A e a confidential
       information that W&T accessed or obtained from or through 31 Group. The
       information for W&T to send to Arena (and destroy all its copies of)
       includes but is not limited to geological and geophysical information, well
       logs, engineering, drilling, and wellbore information and reports, cashflow
       forecasts, reserve studies, maps, field studies, financial and tax information
       and analyses, leases, licenses, concessions, permits, and contracts of all
       kinds, production, price, and reserves information, and agreements for
       production transportation, treating, processing, and marketing regarding the
       assets of Arena or any of its subsidiaries or affiliates.

    2. W&T has destroyed all copies of any notes, copies, summaries, analyses,
       studies, forecasts, or other materials, information, or conclusions derived
       from the review, inspection, examination, or evaluation of any kind of some
       or all of the Arena information that W&T received from 31 Group. W&T
       also should provide Arena with an itemized list sufficient to identify all such
       items.

    3. W&T, W&T affilia e , and each of W&T a d W&T affilia e
       representatives, officers, directors, managers, employees, existing or
       prospective financing sources, agents and advisors (including W&T and
       W&T affilia e fi a cial ad i          , a     e , acc       a    a d he
       consultants) immediately upon receipt of this letter ceased any and all use
       of A e a confidential information.

    4. W&T has placed a litigation hold on all documents and communications
       related to he A e a ale      ce , W&T c mm ica i          ih Ae a
       about the ale    ce , W&T c mm ica i            i h 31 G   ela ed



                                                                                          002
Case
Case20-03404
     20-03404 Document
              Document13-22
                       1-22 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page44of
                                                             of13
                                                                13

 W&T Offshore, Inc.
 c/o Philip Eisenberg
 August 23, 2020
 Page 3



        31 Group providing or considering providing or attempting to provide
        W&T with access to or copies of or information about A e a c fide ial
        information, and any agreement or understanding with 31 Group or any
        person with respect to a possible transaction relating A e a a e a
        discussed in Confidentiality Agreement § 7 or otherwise. W&T litigation
        h ld h ld c e all d c me          a d c mm ica i        ela ed  Ae a
        confidential information, including but not limited to documents and
        c mm ica i        ela ed 31 G         a d W&T access, use, distribution,
        di c i , a d efe e ce A e a c fide ial i f ma i .

 While Arena must protect its confidential information from improper disclosure,
 that does not mean that Arena, as a fiduciary for all of its stakeholders, is unable to
 consider an unsolicited restructuring proposal from W&T or any other party. As
 you know, § 9.02 of the August 19, 2020 Restructuring Support and Plan Sponsor
 Ag eeme          ide he T a ac i C mmi ee he igh                 c ide , e        d ,
 a d facili a e     lici ed Al e a i e Re c i g P               al b              lici
 such proposals. And § 13.03(c) permits Arena to terminate the Restructuring
 Support and Pla S           Ag eeme if i de e mi e ha             ceedi g i h a       f
 the Restructuring Transactions would be inconsistent with the exercise of its
 fiduciary duties or applicable Law or . . . in the exercise of its fiduciary duties, to
 pursue an Alternative Re      c i gP         al.

 To be clear, Arena and the Transaction Committee are not soliciting a proposal
 from W&T. But Arena has been and remains willing to consider unsolicited
 proposals from W&T and others. With respect to your Friday August 21 at 11.04p
 ct email listing items W&T wants to review, Arena has been and remains willing
 to provide W&T with information that W&T reasonably needs to prepare an
 unsolicited proposal provided, again, that W&T sign the attached confidentiality
 agreement that is substantially identical to the one signed by San Juan and the 19
 other potential bidders to which Arena granted access to the data room. Please let
 me know within two business days (by 5p ct on Tuesday August 25) whether W&T
 will sign this confidentiality agreement.

 Arena has protected and intends to continue to protect the integrity of the
 restructuring process. Arena will not provide W&T with its confidential
 information unless and until W&T (like plan sponsor San Juan and the 19 other
 potential bidders) signs the substantially identical confidentiality agreement.

 Ae a        illi g e     c ide an unsolicited alternative restructuring proposal
 from W&T as allowed by and in accordance with § 9.02 does not mean that Arena
 is soliciting an alternative restructuring proposal from W&T and/or otherwise
 waiving any rights as against W&T and 31 Group for their conduct and complicity
 i i la i g A e a c         ac al igh a d hei mi e f a d im           e acce



                                                                                           003
Case
Case20-03404
     20-03404 Document
              Document13-22
                       1-22 Filed
                            FiledininTXSB
                                     TXSBon
                                          on08/28/20
                                             08/31/20 Page
                                                      Page55of
                                                             of13
                                                                13

 W&T Offshore, Inc.
 c/o Philip Eisenberg
 August 23, 2020
 Page 4



 A e a c fide ial i f ma i . Whe her W&T does or does not submit an
 unsolicited proposal, Arena reserves all (and does not waive any) contractual, legal,
 and other rights against W&T and 31 Group, including but not limited to the right
 to seek money damages and all other available legal and equitable remedies,
 i cl di g eimb eme           f a     e      fee , in connection with the matters
 discussed in this letter.

 Sincerely,



 Geoffrey L. Harrison
 Counsel for Arena Energy, LP
 Attachment
 cc:    Rick Hess, Sy Polky
        Brian E. Schartz, Gregory F. Pesce




                                                                                         004
      Case
      Case20-03404
           20-03404 Document
                    Document13-22
                             1-22 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on08/28/20
                                                   08/31/20 Page
                                                            Page66of
                                                                   of13
                                                                      13




                             CONFIDENTIALITY A G R E E M E N T

        THIS CONFIDENTIALITY AGREEMENT (“Agreement”) is entered into effective as
of August 23, 2020 by and among Arena Energy, LP, a Delaware limited partnership with
offices located at 2103 Research Forest Drive, Suite 400, The Woodlands, Texas 77380
(“Arena Energy”), Sagamore Hill Holdings, LP, a Delaware limited partnership with offices
located at 2103 Research Forest Drive, Suite 400, The Woodlands, Texas 77380 (“Sagamore”
and together with Arena and its subsidiaries, collectively, the “Discloser”), and W&T Offshore Inc.,
a legal entity formed under the laws of Texas with offices located at 9 Greenway Plaza Suite
300 Houston, Texas 77046 (“Recipient”). Discloser and Recipient are sometimes hereinafter
referred to individually as a “Party” and collectively as the “Parties”.

        WHEREAS, the Discloser, along with certain other debtor parties (collectively, the
“Debtors”) have previously entered into a restructuring support agreement (the “RSA”) on August
19, 2020;

       WHEREAS, the RSA provides for a comprehensive restructuring of the Debtors, including,
among other transactions, a sale of substantially all of the assets of the Discloser to San Juan
Offshore, LLC, pursuant to an asset purchase agreement, dated as of August 19, 2020 (the “APA”);

        WHEREAS, the RSA prohibits the Debtors from soliciting competing proposals to the sale
transaction contemplated by the APA, however, the RSA also provides the Debtors with a “fiduciary
out” that permits the Transaction Committee (as defined in the RSA)to evaluate unsolicited proposals
for alternative transactions and, if appropriate, terminate the RSA to pursue any such unsolicited
alternative transaction; and

       WHEREAS, the Transaction Committee previously received an Unsolicited Alternative
Restructuring Proposal (as defined in the RSA) from Recipient pursuant to which Recipient would
acquire substantially all of the Assets from the Discloser (the “Unsolicited Alternative
Transaction”);

        WHEREAS, Recipient has now requested that it be permitted to examine certain additional
information in the possession of Discloser regarding the oil and gas properties, interests and other
assets and liabilities of the Discloser (collectively, the “Assets”) for the sole purpose of evaluating
whether to continue to pursue or supplement its previously-submitted Unsolicited Alternative
Restructuring Proposal and, if applicable, negotiating and consummating the Unsolicited Alternative
Transaction (the “Purpose”);

        WHEREAS, prior to the date hereof and at the request of the Discloser, the Recipient either
returned to the Discloser or otherwise destroyed all Confidential Information in its or its
Representatives’ possession that was provided to them by 31 Group, LLC (“31 Group”) or any of its
Representatives;

        WHEREAS, in order to enable Recipient to evaluate the Assets solely for the Purpose,
Discloser has agreed to furnish Recipient with certain confidential and proprietary data and
information regarding the Assets, the Discloser and its affiliates, which may include, but is not
limited to, geological and geophysical information; well logs; engineering, drilling, and wellbore
information and reports; cashflow forecasts; reserve studies; maps; field studies, financial and tax



                                              Page 1 of 8
                                                                                                 005
      Case
      Case20-03404
           20-03404 Document
                    Document13-22
                             1-22 Filed
                                  FiledininTXSB
                                           TXSBon
                                                on08/28/20
                                                   08/31/20 Page
                                                            Page77of
                                                                   of13
                                                                      13




information and analyses; leases, licenses, concessions, permits, and contracts of all kinds;
production, price, and reserves information; and agreements for production transportation, treating,
processing, and marketing regarding the Assets (collectively, “Materials”).

       NOW, THEREFORE, in consideration of the disclosure and divulgence of the
Materials to Recipient and of the covenants herein contained, Recipient and Discloser
hereby agree as follows:

1.     Except as provided in Sections 2 , 3 and 8 below, Recipient and its Representatives (defined
       below) shall, without the prior written consent of Discloser:

       (a) Not use or allow the use of the Materials or any notes, copies, summaries,
           analyses, studies, forecasts, or other materials, information, or conclusions
           derived from the inspection, examination, or evaluation of the Materials, whether
           prepared by the Discloser or the Recipient or any of their respective Representatives or
           others which contain or reflect or are generated from, any of the Materials
           (collectively, “Derivatives”) except for the Purpose;

       (b) Not disclose or allow the disclosure to any person (defined below) of all or any
           portion of the Materials or the Derivatives (collectively, “Confidential
           Information”);

       (c) Not disclose or allow the disclosure to any person of any correlation existing between
           the Confidential Information and public information; and

       (d) Not disclose or allow the disclosure to any person the fact that the Confidential
           Information has been made available to Recipient or that discussions or
           negotiations (if applicable) are taking place concerning the Assets, an Unsolicited
           Alternative Transaction or the Purpose or any of the terms, conditions, or other
           facts with respect thereto, including the status thereof; and

       (e) Treat, and cause to be to treated, all Confidential Information as strictly
           confidential.

       As used herein, the term “person” shall be broadly interpreted to include the media, any
       individual, and any corporation, partnership, group, governmental unit or agency, or any
       other entity.

       As used herein, the term “Representatives” shall mean, with respect to a Party, its affiliates
       and its and its affiliate’s officers, directors, employees, agents and advisors (including its
       and its affiliates’ financial advisors, attorneys, accountants and other consultants), and, to
       the extent permitted by Section 7, any actual or potential financing sources (debt, equity or
       otherwise) or co-bidders; provided, however, notwithstanding the foregoing, neither 31
       Group nor any of its Representatives shall be Representatives of Recipient hereunder
       without the prior written consent of Discloser.

2.     Notwithstanding the provisions of Section 1, Recipient may make the disclosures described
       therein without Discloser’s prior written consent to Recipient’s Representatives who (i)



                                             Page 2 of 8
                                                                                                006
     Case
     Case20-03404
          20-03404 Document
                   Document13-22
                            1-22 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page88of
                                                                  of13
                                                                     13




      have a strict need to know for the Purpose, and (ii) have agreed in writing prior to being
      given access to the Confidential Information to be bound by the terms of this Agreement to
      the same extent as if they were parties hereto. Recipient agrees to and shall be liable for any
      breach of this Agreement by any of its Representatives.

3.    The obligations in Section 1 shall not apply to:

      (a) Information which at the time of disclosure hereunder was previously developed
          by Recipient or its Representatives and already in their possession but expressly
          excluding any Confidential Information provided by the 31 Group or any of its
          Representatives;

      (b) Information which at the time of disclosure hereunder was in the public domain
          or which thereafter becomes part of the public domain through no action or failure
          to act on the part of Recipient or its Representatives or the 31 Group or its
          Representatives;

      (c) Information which at the time of disclosure hereunder was or is thereafter lawfully
          acquired by Recipient or a n y o f its Representatives from a source other than the 31
          Group or its Representatives or the Discloser or any of its Representatives, provided
          that Recipient and its Representatives reasonably believe, after diligent inquiry, that
          such source was not under an obligation of confidence with respect thereto and did
          not acquire such information directly or indirectly from Discloser or any of its
          Representatives.

4.    Discloser retains all rights, titles, and interests in and to the Materials. At any time
      when requested in writing by Discloser, Recipient shall promptly, but in no more than
      five (5) business days, return to Discloser all Materials and destroy all Derivatives
      without retaining any copies thereof. Notwithstanding the above, Recipient may retain
      such electronic copies of the Confidential Information as are made by Recipient in the
      normal course of its routine electronic file back-up procedures provided that Recipient
      shall not access or use such Confidential Information and such files shall be destroyed in
      accordance with such procedures, but in no event later than six (6) months after
      Recipient’s receipt of the written request described above. Upon Discloser’s request,
      Recipient shall promptly provide written certification to Discloser that it has complied with
      the terms of this Section 4. Notwithstanding the return of the Materials or the destruction
      of the Derivatives, Recipient shall continue to be bound by its confidentiality and other
      obligations under this Agreement.

5.    If Recipient or its Representatives are requested or required by oral question, written
      interrogatories, request for information or documents, subpoena, or similar process to
      disclose Confidential Information, Recipient shall promptly notify Discloser of such request,
      requirement, or proceeding in order to afford Discloser an opportunity to seek a protective
      order or other assurance that the Confidential Information will not be disclosed or
      disseminated by the recipient(s) thereof. Upon Discloser’s request, Recipient shall cooperate
      with Discloser to seek and obtain such a protective order or other assurance. If Discloser is
      unable to obtain or does not seek such a protective order or other assurance, then Recipient
      may disclose only such portions of the Confidential Information that Recipient or its



                                            Page 3 of 8
                                                                                                007
     Case
     Case20-03404
          20-03404 Document
                   Document13-22
                            1-22 Filed
                                 FiledininTXSB
                                          TXSBon
                                               on08/28/20
                                                  08/31/20 Page
                                                           Page99of
                                                                  of13
                                                                     13




      Representatives are advised by their counsel they are legally compelled to disclose under
      pain or liability for contempt, censure, or penalty.

6.    This Agreement shall not be construed or implied to, and nothing herein shall, obligate
      Discloser to (i) furnish any specific information or type of information to Recipient or its
      Representatives, (ii) enter into any type of further agreement with Recipient, (iii) further
      engage with or otherwise assist Recipient with respect to further evaluating the Unsolicited
      Alternative Transaction or (iv) take any action that may, in the opinion of Discloser (as
      determined in its sole discretion), constitutes or may constitute a breach of the RSA or the
      APA. Discloser may reject Recipient’s Unsolicited Alternative Restructuring Proposal and
      any future Unsolicited Alternative Restructuring Proposals from Recipient at any time and
      may enter into any agreement with any other person, in each case at any time and without
      notice to the Recipient or any of its Representatives. There shall be no binding agreement
      between Discloser and Recipient for an Unsolicited Alternative Transaction unless and until a
      final definitive agreement for the Unsolicited Alternative Transaction has been fully signed
      and delivered by both Discloser and Recipient.

7.    Recipient represents that neither Recipient nor any of its Representatives has entered into,
      directly or indirectly, any agreement or understanding with any person (other than any of
      Recipient’s Representatives) with respect to a possible Unsolicited Alternative Transaction or
      that could otherwise affect such person’s decisions or actions with respect to a possible
      Unsolicited Alternative Transaction involving the Discloser. Recipient represents that it has
      either returned to the Discloser or otherwise destroyed all Confidential Information in its or
      its Representatives’ possession that was provided to them by 31 Group or any of its
      Representatives prior to the date hereof.

8.    Without the prior written consent of the Discloser, neither Recipient nor any of its
      Representatives who are aware of the Unsolicited Alternative Restructuring Proposal or the
      possible Unsolicited Alternative Transaction will initiate or cause to be initiated (other than
      through the specific contacts designated in writing by Discloser) any: (a) communication
      concerning the Confidential Information, the Unsolicited Alternative Transaction or the
      Discloser and its affiliates; (b) requests for meetings with management in connection with a
      possible Unsolicited Alternative Transaction; or (c) communication relating to the business
      of Discloser or any of its affiliates or a possible Unsolicited Alternative Transaction, in each
      case with any officer, director or employee of Discloser or any of its affiliates. Additionally,
      Recipient will not, directly or indirectly, (i) communicate with any contractor, customer,
      lender or creditor of Discloser or any of its affiliates regarding the Discloser or its affiliates,
      including, without limitation, in connection with the possible Unsolicited Alternative
      Transaction (or Recipient’s evaluation or negotiation thereof), or (ii) acquire (whether
      through assignment, purchase, participation, tender, exchange or otherwise) any interest in
      any claims against, or any debt of, equity interests in or other securities of, the Discloser or
      any of its affiliates, in each case without the prior written consent of the Discloser.

9.    RECIPIENT ACKNOWLEDGES (i) THE INHERENT RISK OF ERROR IN THE
      ACQUISITION, PROCESSING, AND INTERPRETATION OF GEOLOGICAL,
      GEOPHYSICAL AND RESERVE DATA AND INTERPRETATIVE DATA OF ALL
      KINDS, AND (ii) THAT NEITHER DISCLOSER NOR ANY OF ITS
      REPRESENTATIVES     MAKES ANY REPRESENTATIONS OR WARRANTIES,
      EXPRESS OR IMPLIED, STATUTORY, AT COMMON LAW OR OTHERWISE, AS TO


                                             Page 4 of 8
                                                                                                  008
       Case
       Case20-03404
            20-03404 Document
                     Document13-22
                              1-22 Filed
                                   Filedin
                                         inTXSB
                                           TXSBon
                                                on08/28/20
                                                  08/31/20 Page
                                                           Page10
                                                                10of
                                                                  of13
                                                                     13




         THE ACCURACY, QUALITY OR COMPLETENESS OF THE CONFIDENTIAL
         INFORMATION. RECIPIENT AGREES THAT NEITHER DISCLOSER NOR ANY OF
         ITS REPRESENTATIVES SHALL BE LIABLE TO RECIPIENT OR ANY OTHER
         PERSONS IN CONTRACT, TORT, OR OTHERWISE RESULTING FROM USE OF OR
         RELIANCE UPON ANY CONFIDENTIAL INFORMATION BY RECIPIENT OR ITS
         REPRESENTATIVES. RECIPIENT ALSO AGREES THAT ONLY THOSE SPECIFIC
         REPRESENTATIONS AND WARRANTIES WHICH MAY BE MADE TO RECIPIENT OR
         ITS REPRESENTATIVES BY DISCLOSER IN A DEFINITIVE AGREEMENT COVERING
         AN UNSOLICITED ALTERNATIVE TRANSACTION (WHEN AND IF THE SAME IS
         MADE) SHALL HAVE LEGAL EFFECT.

      10. No failure or delay by Discloser in exercising any right, power, privilege, or remedy
          hereunder shall operate or be construed as a waiver thereof or preclude the exercise of
          any other or future right, power, privilege, or remedy. No waiver by any Party of any of
          the provisions hereof shall be effective unless explicitly set out in writing and signed by
          the Party so waiving. No waiver by a Party shall operate or be construed as a waiver in
          respect of any failure, breach, or default not expressly identified by such written waiver,
          whether of a similar or different character, and whether occurring before or after that
          waiver. Nothing in this Agreement nor the fact the Parties’ have entered into this
          Agreement shall be deemed to constitute a waiver of any rights or claims that Discloser
          or any of its Representative have or may have against Recipient, the 31 Group or any of
          their respective Representatives, and the Discloser expressly reserves any and all such
          rights.

11.      Neither Party may assign this Agreement or any of their rights or obligations hereunder
         without the prior written consent of the other Party and any such attempted assignment
         without such prior written consent shall be null and void. Any consents requested under this
         Section shall not be unreasonably withheld, conditioned or delayed.

12.      This Agreement shall terminate eighteen (18) months from the date hereof.

13.      This Agreement shall be binding upon each Party and their respective successors and
         permitted assigns.

14.      Except as otherwise provided herein, all notices that are required or may be given
         pursuant to this Agreement shall be sufficient in all respects if given in writing and
         delivered personally, by facsimile, or by recognized courier service, as follows:

         If to Recipient:

                 W&T Offshore Inc.
                 9 Greenway Plaza Suite 300
                 Houston, Texas 77046
                 Attn: William Williford, EVP GOM Operations
                 Telephone: 713-624-7269
                 Email: wwilliford@wtoffshore.com

         If to Discloser:



                                              Page 5 of 8
                                                                                               009
      Case
      Case20-03404
           20-03404 Document
                    Document13-22
                             1-22 Filed
                                  Filedin
                                        inTXSB
                                          TXSBon
                                               on08/28/20
                                                 08/31/20 Page
                                                          Page11
                                                               11of
                                                                 of13
                                                                    13




              Arena Energy, LP
              2103 Research Forest Drive, Suite 400
              The Woodlands, Texas 77380
              Attn: Ed Menger, Interim General Counsel
              Telephone: 281-681-9500
              Email: EMenger@arenaenergy.com

15.    Without prejudice to any rights or remedies that Discloser or any of its affiliates may
       have, Recipient acknowledges and agrees that neither damages nor an account of profits
       would be an adequate remedy for any breach by Recipient or its Representatives of the
       provisions of this Agreement and that, accordingly, Discloser shall be entitled to
       seek equitable relief including, but not limited to, injunctive relief and specific
       performance, without proof of actual damages, for any breach or anticipated or
       threatened breach of this Agreement. Recipient shall reimburse Discloser for any
       costs incurred including, but not limited to, attorneys’ fees, costs of court, witness fees
       and expenses, claims, demands or liabilities arising directly or indirectly out of any such
       breach or anticipated or threatened breach.

16.    The invalidity of any one or more provisions of this Agreement shall not affect the validity of
       this Agreement as a whole, and in case of any such invalidity, this Agreement shall be
       construed as if the invalid provision had not been included herein.

17.    This Agreement may be executed in multiple counterparts, each of which taken together shall
       constitute one Agreement. This Agreement shall be effective when it has been executed and
       delivered by both Parties. A signed copy of this Agreement delivered by email or other means
       of electronic transmission shall be deemed to have the same legal effect as delivery of an
       original signed copy of this Agreement.

18.    No modifications or amendments to this Agreement shall be binding on the Parties unless
       and until such modifications or amendments are executed in writing by an authorized
       representative of each Party.

19.    This Agreement shall be governed by, and construed in accordance with, the laws of the
       State of Texas, without giving effect to principles of conflict of law. Venue for any dispute
       between the Parties shall exclusively rest with any state or federal court located in Harris
       County, Texas.

20.    To the extent that any Confidential Information includes materials or other information
       subject to the attorney-client privilege, work product doctrine, or any other applicable
       privilege or doctrine concerning pending or threatened legal proceedings or governmental
       investigations, the Parties understand and agree that they have a commonality of interest with
       respect to such matters and it is their desire, intention, and mutual understanding that the
       sharing of such material or other information is not intended to, and shall not, waive or
       diminish in any way the confidentiality of such material or information or its continued
       protection under the attorney-client privilege, work product doctrine, or other applicable
       privilege or doctrine as a result of disclosing any Confidential Information (including
       Confidential Information related to pending or threatened litigation) to the Recipient or any
       of its Representatives.


                                             Page 6 of 8
                                                                                                010
 Case
 Case20-03404
      20-03404 Document
               Document13-22
                        1-22 Filed
                             Filedin
                                   inTXSB
                                     TXSBon
                                          on08/28/20
                                            08/31/20 Page
                                                     Page12
                                                          12of
                                                            of13
                                                               13




21. Recipient hereby further acknowledges and agrees that Discloser would be irreparably
    injured by any breach of, or failure to comply with, this Agreement by Recipient or its
    Representatives and that money damages are an inadequate remedy for an actual or
    threatened breach of this Agreement or any failure to comply with this Agreement because of
    the difficulty of ascertaining the amount of damage that will be suffered by Discloser in the
    event of any such breach or failure to comply. Therefore, Recipient agrees to the granting of
    specific performance of this Agreement and injunctive or other equitable relief in favor of
    Discloser as a remedy for any such breach or failure to comply, without proof of actual
    damages, and Recipient further waives any requirement for the securing or posting of any
    bond in connection with any such remedy. Such remedy shall not be deemed to be the
    exclusive remedy for Recipient’s breach of, or failure to comply with, this Agreement, but
    shall be in addition to all other remedies available at law or in equity. In the event of any
    breach of, or failure to comply with, this Agreement by Recipient or its Representatives,
    Recipient agrees to reimburse Discloser promptly upon demand for all out of pocket costs
    and expenses reasonably incurred by it and its Representatives in the enforcement of its rights
    hereunder (including, without limitation, reasonable fees and disbursements of counsel).
    Recipient hereby agrees to indemnify and hold harmless Discloser and its Representatives
    from and against any damage, claim, loss, obligation, liability, penalty, cost or expense
    (including reasonable fees and disbursements of counsel and the cost of enforcing this
    indemnity) arising out of or resulting from (i) any disclosure or use of Confidential
    Information contrary to the terms of this Agreement by Recipient or its Representatives, or
    (ii) any other breach of, or failure to comply with, the terms of this agreement by Recipient or
    its Representatives


                                   *       *       *       *




                                          Page 7 of 8
                                                                                              011
     Case
     Case20-03404
          20-03404 Document
                   Document13-22
                            1-22 Filed
                                 Filedin
                                       inTXSB
                                         TXSBon
                                              on08/28/20
                                                08/31/20 Page
                                                         Page13
                                                              13of
                                                                of13
                                                                   13




      IN WITNESS WHEREOF, the duly authorized representatives of the Parties have caused this
Agreement to be executed on the date first written above.


RECIPIENT:                                    DISCLOSER:

W&T OFFSHORE INC.                             ARENA ENERGY, LP
                                              By:Arena Energy 2020 II GP, LLC,
                                                 its general partner
                                              By:W.R. Day Energy Holdings, LP,
By:                                              its sole member
Name:                                         By:Arena Energy 2020 GP, LLC,
Title:                                           its general partner
                                              By:Arena Energy GP, LLC,
                                                 its sole member


                                              By:
                                              Name: John Edward Menger
                                              Title: Authorized Signatory


                                              SAGAMORE HILL HOLDINGS, LP
                                              By:Arena Energy GP, LLC,
                                                 its general partner member


                                              By:
                                              Name: John Edward Menger
                                              Title: Authorized Signatory




                        [SIGNATURE PAGE TO CONFIDENTIALITY AGREEMENT]

                                                                                       012
